May, J.
The checks deposited by the applicant with the Bank of United States were deposited for the purpose of their collection under a written agreement which appeared upon the deposit slips and were not credited to the account of the applicant in said bank until after such collection. If the bank had permitted a withdrawal of funds against such uncollected checks, it was merely an act of courtesy. The bank could have returned such checks to the applicant at any time before collection, or upon their dishonor the claims arising thereon would have belonged to the applicant with no responsibility resting upon the bank other than the matter of reasonable care, which is not involved herein. In these circumstances the relationship between the bank and the applicant was that of bailor and bailee, or principal and agent, and not that of debtor and creditor. The applicant is, therefore, entitled to the payment of all sums collected by the bank after the Superintendent of Banks took possession of said bank and its assets and to the return of such other checks as have remained uncollected. I shall not determine the amounts involved, as it should be a matter of easy and unquestioned determination.
On Further Hearing
To give practical and definite effect to the opinion heretofore handed down by me herein, an affidavit was submitted by a representative of the Bank of United States in liquidation, from which it appears that by the method and custom in vogue in the city of New York among clearing house banks, the checks which are the subject in issue (now), other than one check for forty-five dollars, were collected by the said bank prior to the time of its being taken over by the Superintendent of Banks. The question of payment is largely a matter of bookkeeping, as influenced by the custom which prevails. It is undisputed here that the checks involved were drawn upon New York city banks, were deposited with the Bank *876of the United States on the evening of December 9, 1930, were transmitted by messenger to the central clearing branch of said bank, and were, not later than three A. M. on December 10, 1930, delivered by the clearing branch to the Federal Reserve Bank, and at nine A. M. on said day credited to the account of the Bank of United States in the Federal Reserve Bank, and that such credit in accordance with the rules of that bank became final and irrevocable at three p. m. on December tenth. The Bank of United States having thus collected all of the checks involved herein, save the one aforementioned, the relationship between the applicant and the said bank in respect thereto became one of debtor and creditor. Submit a further order in accordance with this decision.